UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013. or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to . Commission File Number 0-16587 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia 55-0672148 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 North Main Street Moorefield, West Virginia (Address of principal executive offices) (Zip Code) (304) 530-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date. Common Stock, $2.50 par value 7,451,022 shares outstanding as of November 5, 2013 Summit Financial Group, Inc. and Subsidiaries Table of Contents Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated balance sheets September 30, 2013 (unaudited), December 31, 2012, and September 30, 2012 (unaudited) 4 Consolidated statements of income for the three and nine months ended September 30, 2013 and 2012 (unaudited) 5 Consolidated statements of comprehensive income for the three and nine months ended September 30, 2013 and 2012 (unaudited) 6 Consolidated statements of shareholders’ equity for the nine months ended September 30, 2013 and 2012 (unaudited) 7 Consolidated statements of cash flows for the nine months ended September 30, 2013 and 2012 (unaudited) 8-9 Notes to consolidated financial statements (unaudited) 10-46 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 47-65 Item 3. Quantitative and Qualitative Disclosures about Market Risk 64 Item 4. Controls and Procedures 66 2 Summit Financial Group, Inc. and Subsidiaries Table of Contents Page PART II. OTHER INFORMATION Item 1. Legal Proceedings 67 Item 1A. Risk Factors 67 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults upon Senior Securities None Item 4. Mine Safety Disclosures None Item 5. Other Information None Item 6. Exhibits 67 SIGNATURES 68 EXHIBIT INDEX 69 3 Summit Financial Group, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) September 30, December 31, September 30, Dollars in thousands (unaudited) (*) (unaudited) ASSETS Cash and due from banks $ $ $ Interest bearing deposits with other banks Cash and cash equivalents Securities available for sale Other investments Loans held for sale Loans, net Property held for sale Premises and equipment, net Accrued interest receivable Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Non interest bearing $ $ $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Subordinated debentures Subordinated debentures owed to unconsolidated subsidiary trusts Other liabilities Total liabilities Commitments and Contingencies Shareholders' Equity Preferred stock and related surplus - authorized 250,000 shares; Series 2009, 8% Non-cumulative convertible preferred stock, par value $1.00; issued 3,710 shares Series 2011, 8% Non-cumulative convertible preferred stock, par value $1.00; issued 2013 - 11,938, 2012 - 12,000 shares Common stock and related surplus - authorized 20,000,000 shares; $2.50 par value; issued and outstanding 2013 - 7,448,422 and 2012 -7,425,472 shares Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ $ (*) - December 31, 2012 financial information has been extracted from audited consolidated financial statements See Notes to Consolidated Financial Statements 4 Summit Financial Group, Inc. and Subsidiaries Consolidated Statements of Income (unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Dollars in thousands, except per share amounts Interest income Interest and fees on loans Taxable $ Tax-exempt 63 76 Interest and dividends on securities Taxable Tax-exempt Interest on interest bearing deposits with other banks 1 7 4 30 Total interest income Interest expense Interest on deposits Interest on short-term borrowings 24 8 50 25 Interest on long-term borrowings and subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income Insurance commissions Service fees related to deposit accounts Realized securities gains Other Total other-than-temporary impairment loss on securities ) ) ) Portion of loss recognized in other comprehensive income - 37 Net impairment loss recognized in earnings ) ) ) Total other income Other expense Salaries, commissions, and employee benefits Net occupancy expense Equipment expense Professional fees Amortization of intangibles 88 88 FDIC premiums Foreclosed properties expense (Gain) loss on sale of foreclosed properties ) ) Write-down of foreclosed properties Other Total other expense Income before income taxes Income tax expense Net Income Dividends on preferred shares Net Income applicable to common shares $ Basic earnings per common share $ Diluted earnings per common share $ See Notes to Consolidated Financial Statements 5 Summit Financial Group, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income(unaudited) For the Three Months Ended September 30, Dollars in thousands Net income $ $ Other comprehensive income (loss): Net unrealized (loss) on cashflow hedge of ($117), net of deferred taxes of $43 ) - Non-credit related other-than-temporary impairment on available for sale debtsecurities - 2013 - $0, net of deferred taxes of $0;2012 - $194, net of deferred taxes of $74 - Net unrealized gain (loss) on available for sale debt securities of: 2013 - ($681) net of deferred taxes of $252 and reclassification adjustment for net realized gains included in net income of $132;2012 - $1,513, net of deferred taxes of $575 and reclassification adjustment for net realized gains included in net income of $760 ) Total comprehensive income $ $ For the Nine Months Ended September 30, Dollars in thousands Net income $ $ Other comprehensive income (loss): Net unrealized (loss) on cashflow hedge of ($117), net of deferred ) - taxes of $43 Non-credit related other-than-temporary impairment on available for sale debtsecurities - 2013 - $37, net of deferred taxes of $14;2012 - $740, net of deferred taxes of $281 ) Net unrealized gain (loss) on available for sale debt securities of: 2013 - ($7,038) net of deferred taxes of $2,604 and reclassification adjustment for net realized gains included in net income of $116;2012 - $3,539, net of deferred taxes of $1,345 and reclassification adjustment for net realized gains included in net income of $2,245 ) Total comprehensive income $ $ See Notes to Consolidated Financial Statements 6 Summit Financial Group, Inc. and Subsidiaries Consolidated Statements of Shareholders’ Equity (unaudited) Series 2009 Series 2011 Accumulated Preferred Preferred Common Other Total Stock and Stock and Stock and Compre- Share- Related Related Related Retained hensive holders' Dollars in thousands, except per share amounts Surplus Surplus Surplus Earnings Income Equity Balance, December 31, 2012 $ Nine Months Ended September 30, 2013 Comprehensive income: Net income - Other comprehensive income (loss) ) Total comprehensive income (loss) Exercise of stock options - - 80 - - 80 Stock compensation expense - - 1 - - 1 Series 2009 Preferred Stock cash dividends declared ($60.00 per share) - - - ) - Series 2011 Preferred Stock cash dividends declared ($30.00 per share) - - - ) - Conversion of Series 2011 Preferred Stock to Common Stock - ) 31 - Balance, September 30, 2013 $ Balance, December 31, 2011 $ Nine Months Ended September 30, 2012 Comprehensive income: Net income - Other comprehensive income Total comprehensive income Stock compensation expense - - 2 - - 2 Series 2009 Preferred Stock cash dividends declared ($60.00 per share) - - - ) - Series 2011 Preferred Stock cash dividends declared ($30.00 per share) - - - ) - Balance, September 30, 2012 $ See Notes to Consolidated Financial Statements 7 Summit Financial Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, September 30, Dollars in thousands Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Provision for loan losses Stock compensation expense 1 2 Deferred income tax expense (benefit) Loans originated for sale ) Proceeds from loans sold Securities gains ) Other-than-temporary impairment of securities Loss on disposal of assets Write down of foreclosed properties Amortization of securities premiums (accretion of discounts), net Amortization of goodwill and purchase accounting adjustments, net Decrease in accrued interest receivable Increase in cash surrender value of bank owned life insurance ) (Increase) decrease in other assets Decrease in other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities Proceeds from maturities and calls of securities available for sale Proceeds from sales of securities available for sale Principal payments received on securities available for sale Purchases of securities available for sale ) Purchases of other investments ) - Redemption of Federal Home Loan Bank Stock Net principal payments received from (loans made to) customers ) Purchases of premises and equipment ) Proceeds from disposal of premises and equipment 11 - Proceeds from sales of other repossessed assets & property held for sale Purchase of life insurance contracts ) - Net cash provided by investing activities ) Cash Flows from Financing Activities Net increase in demand deposit, NOW and savings accounts Net decrease in time deposits ) Net increase in short-term borrowings Proceeds from long-term borrowings - Repayment of long-term borrowings ) Exercise of stock options 80 - Dividends paid on preferred stock ) Net cash (used in) financing activities ) Increase (decrease) in cash and cash equivalents Cash and cash equivalents: Beginning Ending $ $ (Continued) See Notes to Consolidated Financial Statements 8 Summit Financial Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, September 30, Dollars in thousands Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ $ Income taxes $ $ Supplemental Schedule of Noncash Investing and Financing Activities Other assets acquired in settlement of loans $ $ See Notes to Consolidated Financial Statements 9 Summit Financial Group, Inc. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) NOTE 1.BASIS OF PRESENTATION We, Summit Financial Group, Inc. and subsidiaries, prepare our consolidated financial statements in accordance with accounting principles generally accepted in the United States of America for interim financial information and with instructions to Form 10-Q and Regulation S-X.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual year end financial statements.In our opinion, all adjustments considered necessary for a fair presentation have been included and are of a normal recurring nature. The presentation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ materially from these estimates. The results of operations for the quarter ended September 30, 2013 are not necessarily indicative of the results to be expected for the full year.The consolidated financial statements and notes included herein should be read in conjunction with our 2012 audited financial statements and Annual Report on Form 10-K.Certain accounts in the consolidated financial statements for December 31, 2012 and September 30, 2012, as previously presented, have been reclassified to conform to current year classifications. NOTE 2.SIGNIFICANT NEW AUTHORITATIVE ACCOUNTING GUIDANCE ASU No.2013-02, Comprehensive Income (Topic 220) – Reporting Amounts Reclassified Out of Accumulated Other Comprehensive Income amended authoritative guidance related to the reporting of reclassifications out of other comprehensive earnings. The new guidance sets requirements for presentation for significant items reclassified to net earnings during the period presented. The new guidance was effective for annual and interim periods beginning on January1, 2013 and did not have an effect on our financial statements. ASU2013-10, “Derivatives and Hedging (Topic 815) – Inclusion of the Fed Funds Effective Swap Rate (or Overnight Index Swap Rate) as a Benchmark Interest Rate for Hedge Accounting Purposes” permits the Fed Funds Effective Swap Rate (or Overnight Index Swap Rate) to be used as a U.S. benchmark interest rate for hedge accounting purposes under Topic815, in addition to interest rates on direct Treasury obligations of the U.S. government and the London Interbank Offered Rate (“LIBOR”).ASU2013-10 is effective prospectively for qualifying new or redesignated hedging relationships entered into on or after July17, 2013 and is not expected to have a significant impact on our financial statements. NOTE 3.FAIR VALUE MEASUREMENTS ASC Topic 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.ASC Topic 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value. Level 1:Quoted prices (unadjusted) or identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2:Significant other observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, and other inputs that are observable or can be corroborated by observable market data. Level 3:Significant unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. 10 Summit Financial Group, Inc. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) Accordingly, securities available-for-sale and derivative financial instruments are recorded at fair value on a recurring basis. Additionally, from time to time, we may be required to record other assets at fair value on a nonrecurring basis, such as loans held for sale, and impaired loans held for investment.These nonrecurring fair value adjustments typically involve application of lower of cost or market accounting or write-downs of individual assets. Following is a description of valuation methodologies used for assets and liabilities recorded at fair value. Available-for-Sale Securities:Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available.If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions.Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds.Level 2 securities include mortgage-backed securities issued by government sponsored entities, municipal bonds and corporate debt securities. Derivative Financial Instruments:Derivative financial instruments are recorded at fair value on a recurring basis. Fair value measurement is based on pricing models run by a third-party, utilizing observable market-based inputs.All future floating cash flows are projected and both floating and fixed cash flows are discounted to the valuation date. As a result, we classify interest rate swaps as Level 2. Loans Held for Sale:Loans held for sale are carried at the lower of cost or market value.The fair value of loans held for sale is based on what secondary markets are currently offering for portfolios with similar characteristics.As such, we classify loans subject to nonrecurring fair value adjustments as Level 2. Loans:We do not record loans at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan losses is established.Loans for which it is probable that payment of interest and principal will not be made in accordance with the original contractual terms of the loan agreement are considered impaired.Once a loan is identified as individually impaired, management measures impairment in accordance with ASC Topic 310, Accounting by Creditors for Impairment of a Loan.The fair value of impaired loans is estimated using one of several methods, including collateral value, liquidation value and discounted cash flows.Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investments in such loans.At September 30, 2013, substantially all of the total impaired loans were evaluated based on the fair value of the collateral.In accordance with ASC Topic 310, impaired loans where an allowance is established based on the fair value of collateral requires classification in the fair value hierarchy. When the fair value of the collateral is based on an observable market price or a current appraised value, we record the impaired loan as nonrecurring Level 2.When a current appraised value is not available and there is no observable market price, we record the impaired loan as nonrecurring Level 3. 11 Summit Financial Group, Inc. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) When a collateral-dependent loan is identified as impaired, management immediately begins the process of evaluating the estimated fair value of the underlying collateral to determine if a related specific allowance for loan losses or charge-off is necessary.Current appraisals are ordered once a loan is deemed impaired if the existing appraisal is more than twelve months old, or more frequently if there is known deterioration in value. For recently identified impaired loans, a current appraisal may not be available at the financial statement date. Until the current appraisal is obtained, the original appraised value is discounted, as appropriate, to compensate for the estimated depreciation in the value of the loan’s underlying collateral since the date of the original appraisal.Such discounts are generally estimated based upon management’s knowledge of sales of similar collateral within the applicable market area and its knowledge of other real estate market-related data as well as general economic trends.When a new appraisal is received (which generally are received within 3 months of a loan being identified as impaired), management then re-evaluates the fair value of the collateral and adjusts any specific allocated allowance for loan losses, as appropriate.In addition, management also assigns a discount of 7–10% for the estimated costs to sell the collateral. Other Real Estate Owned (“OREO”):OREO consists of real estate acquired in foreclosure or other settlement of loans. Such assets are carried on the balance sheet at the lower of the investment in the real estate or its fair value less estimated selling costs.The fair value of OREO is determined on a nonrecurring basis generally utilizing current appraisals performed by an independent, licensed appraiser applying an income or market value approach using observable market data (Level 2).Updated appraisals of OREO are generally obtained if the existing appraisal is more than 18 months old or more frequently if there is a known deterioration in value.However, if a current appraisal is not available, the original appraised value is discounted, as appropriate, to compensate for the estimated depreciation in the value of the real estate since the date of its original appraisal.Such discounts are generally estimated based upon management’s knowledge of sales of similar property within the applicable market area and its knowledge of other real estate market-related data as well as general economic trends (Level 3).Upon foreclosure, any fair value adjustment is charged against the allowance for loan losses.Subsequent fair value adjustments are recorded in the period incurred and included in other noninterest expense in the consolidated statements of income. Assets and Liabilities Recorded at Fair Value on a Recurring Basis The table below presents the recorded amount of assets (liabilities) measured at fair value on a recurring basis. Balance at Fair Value Measurements Using: Dollars in thousands September 30, 2013 Level 1 Level 2 Level 3 Available for sale securities U.S. Government sponsored agencies $ $
